Case: 10-30239 Document: 00511414331 Page: 1 Date Filed: 03/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 17, 2011
                                     No. 10-30239
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

v.

RODNEY WALKER,

                                                   Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:09-CR-142-2


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Rodney Walker pleaded guilty to an indictment charging him with
conspiracy to possess with intent to distribute 50 grams or more of cocaine base
and 500 grams or more of cocaine hydrochloride. He also pleaded guilty to a bill
of information charging that he was subject to an enhanced sentence due to his
prior conviction for distribution of cocaine. Although Walker faced a guideline
range of 262-327 months of imprisonment, he was granted a downward
departure to the statutory mandatory minimum sentence of 20 years.

       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30239 Document: 00511414331 Page: 2 Date Filed: 03/17/2011

                                   No. 10-30239

      His plea was accepted by the district court at a group proceeding with his
six co-defendants. During the plea colloquy, the district judge permitted the
defendants to answer certain of his questions in unison rather than individually.
Moreover, although the district judge repeatedly referenced Walker’s 20 year
mandatory minimum, he never asked Walker specifically whether he understood
the sentence that he faced. Walker now appeals, seeking to have his guilty plea
vacated. His first argument is that the district court violated Fed. R. Crim. Proc.
11 by eliciting collective responses during the group guilty-plea proceeding with
his co-defendants. Specifically, Walker claims that but for district court’s alleged
error, he might have tried to negotiate a reduction in the drug quantity
attributed to him. Second, Walker says that the court never asked any of the
defendants whether they understood what their mandatory minimum sentences
were. Walker does not allege, however, that he would have changed his plea but
for those claimed errors.
      As Walker acknowledges, he did not object to the Rule 11 colloquy.
Therefore, our review on both points is for plain error. See United States v.
Vonn, 535 U.S. 55, 59 (2002). In order to prevail, Walker must show that the
district court made an error that is clear or obvious and that affects his
substantial rights. Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). If he
makes such a showing, this court has the discretion to correct the error but only
if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id. In evaluating whether an alleged Rule 11 violation affects a
defendant’s substantial rights, this court looks to whether, in light of the entire
record, there exists a “reasonable probability that, but for the error, he would not
have entered the plea.” United States v. Dominguez Benitez, 542 U.S. 74, 83
(2004).
      Here, we find no error, plain or otherwise, in the procedure the district
court used in this rearraignment. As we have previously observed, “[w]e can
envision dangers arising from a court’s failure to attend to details in a group

                                         2
      Case: 10-30239 Document: 00511414331 Page: 3 Date Filed: 03/17/2011

                                  No. 10-30239

guilty plea setting . . . .” United States v. Salazar-Olivares, 179 F.3d 228, 230
(5th Cir. 1999). In the extreme case, a district judge attempting to accept the
pleas of dozens of defendants in disparate cases at one time may find it
impossible to satisfy Rule 11. See United States v. Roblero-Solis, 588 F.3d 692,
700 (9th Cir. 2009) (affirming convictions despite finding a Rule 11 violation
where the pleas of unrelated defendants were taken in large groups
simultaneously).   In this case, however, the district judge below undertook a
group colloquy with only seven co-defendants. Moreover, the record shows that
he was careful to ensure that each defendant understood the rights he was
forsaking, repeatedly directing specific questions towards each defendant,
ensuring that each defendant answered his questions and engaging individual
defendants in colloquy if it appeared that any defendant had misgivings with
respect to any specific question. As to Walker specifically, the judge asked him
individually to indicate that he had signed the plea agreement, that he wished
to plead guilty to count one of the indictment, and that he wished to plead guilty
to the information charging him with having a prior felony drug conviction. In
that context, there is no plain error here. See Salazar-Olivares, 179 F.3d at 229-
30.
       Walker’s argument that the district court violated Rule 11 by failing to
question him as to whether he in fact understood the applicable mandatory
minimum sentence fails for similar reasons. The record reflects that the district
court did advise Walker, that due to his prior felony drug conviction, he faced a
mandatory minimum sentence of 20 years of imprisonment. The district court
specifically asked Walker to identify his signature on the plea agreement, which
also set forth the mandatory minimum sentence. Thus, Walker could not have
been (and indeed, does not even allege that he was) unaware of the consequences
of his plea. See United States v. Vasquez-Bernal, 197 F.3d 169, 170-71 (5th Cir.
1999) (observing that where the maximum period of incarcation a defendant
faced was set forth in the pre-sentence report, it would be “absurd” to find that

                                        3
    Case: 10-30239 Document: 00511414331 Page: 4 Date Filed: 03/17/2011

                                 No. 10-30239

the defendant was unaware of the consequences of his plea even if the district
court failed to instruct him properly under Rule 11). Walker has failed to show
that he was unaware or in any way misunderstood the statutory mandatory
minimum sentence applicable to his case.
      Moreover, even if the district court had erred in either of the respects
discussed above, Walker has failed to show that any alleged error affected his
decision to plead guilty. See Dominguez Benitez, 542 U.S. at 83; see also United
States v. Cuevas-Andrade, 232 F.3d 440, 444 (5th Cir. 2000). Indeed, Walker
does not even allege that he would have changed his plea but for the court’s
errors, but rather speculates that he might have been able to renegotiate the
amount of drugs for which he was responsible. That unfounded claim does not
undermine our confidence in the proceedings below. See Dominguez Benitez, 542
U.S. 74, 83 (2004) (quoting Strickland v. Washington, 466 U.S. 668, 694 (1984)).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       4